Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00579-CV

                                           Joseph FAZIO,
                                              Appellant

                                                   v.

                     SOUTH TEXAS BLOOD AND TISSUE CENTER, INC.,
                                     Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-19475
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 1, 2013

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           This is an interlocutory appeal from a trial court’s order denying appellant’s special

appearance. On January 9, 2013, appellant filed an unopposed motion to abate, advising this

court that the parties had settled their claims and asking this court to abate the matter until April

20, 2013, to permit the parties to conclude the settlement proceedings. On January 11, 2013, we

abated this matter, ordering the appeal abated until further order of the court, but requiring

appellant to file, on or before February 11, 2013, a motion to dismiss or a document advising this

court of the status of the settlement agreement. On February 8, 2013, appellant filed another
                                                                                  04-12-00579-CV


unopposed motion to abate, advising the court that the settlement would not be complete until

April 20, 2013. We granted the motion and continued the abatement until further order of this

court. We also ordered appellant to file, on or before April 20, 2013, a motion to dismiss the

appeal or another status report. On April 19, 2013, appellant filed an unopposed motion to

dismiss this appeal. We order the abatement lifted and grant the unopposed motion to dismiss.

See TEX. R. APP. P. 42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP.

P. 42.1(d)(absent agreement of the parties, costs are taxed against appellant).



                                                  PER CURIAM




                                                -2-